     Case 3:19-cv-01127-JM-BLM Document 25 Filed 09/14/20 PageID.805 Page 1 of 8



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEPHANIE T. SOLDWISCH,                              Case No.: 19cv1127 JM (BLM)
12                                       Plaintiff,
13   v.                                                   ORDER ON PLAINTIFF’S MOTION
     ANDREW SAUL, Commissioner of                         FOR ATTORNEY FEES, COSTS
14
     Social Security,                                     AND EXPENSES
15
                                      Defendant.
16
17         Plaintiff Stephanie T. Soldwisch moves the court to award attorney fees, costs, and
18   expenses pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). (Doc.
19   No. 21.) The motion has been fully briefed and the court finds it suitable for submission
20   without oral argument in accordance with Civil Local Rule 7.1(d)(1). For the below
21   reasons, the motion is GRANTED.
22         I.    BACKGROUND
23         Plaintiff requests attorney fees, costs, and expenses related to her appeal of the denial
24   of her application for disability benefits by the Social Security Administration (SSA). On
25   February 5, 2020, the Magistrate Judge recommended that the case be remanded to the
26   SSA for additional administrative proceedings. (Doc. No. 17.) The Magistrate Judge
27   issued a Report and Recommendation (“R&R”) finding that the case should be remanded
28   because 1.) the SSA found Plaintiff disabled on a subsequent application for benefits
                                                      1

                                                                                   19cv1127 JM (BLM)
     Case 3:19-cv-01127-JM-BLM Document 25 Filed 09/14/20 PageID.806 Page 2 of 8



 1   apparently based on the same evidence that the SSA considered in conjunction with the
 2   application at issue, and 2.) the SSA failed to provide the court with a complete
 3   administrative record upon which to review the SSA’s final decision. (Id.) The SSA did
 4   not object to the R&R. On March 20, 2020, the court fully adopted the R&R. (Doc. No.
 5   18.) Plaintiff timely filed the instant motion on June 19, 2020. (Doc. No. 21.) The SSA
 6   filed an opposition on July 6, 2020, (Doc. No. 22), to which Plaintiff replied on July 11,
 7   2020, (Doc. No. 23).
 8         II.    LEGAL STANDARDS
 9         “Under EAJA, a litigant is entitled to attorney’s fees and costs if: (1) [s]he is the
10   prevailing party; (2) the government fails to show that its position was substantially
11   justified or that special circumstances make an award unjust; and (3) the requested fees and
12   costs are reasonable.” Carbonell v. I.N.S., 429 F.3d 894, 898 (9th Cir. 2005); 28 U.S.C.
13   §2412(d)(1)(A). An applicant for disability benefits becomes a prevailing party for the
14   purposes of the EAJA if the denial of her benefits is reversed and remanded regardless of
15   whether disability benefits ultimately are awarded.” Gutierrez v. Barnhart, 274 F.3d 1255,
16   1257 (9th Cir. 2001) (citation omitted).
17         “[T]he fee applicant bears the burden of establishing entitlement to an award and
18   documenting the appropriate hours expended.” Hensley v. Eckerhart, 461 U.S. 424, 437
19   (1983). “[T]he most useful starting point for determining the amount of a reasonable fee
20   is the number of hours reasonably expended on the litigation multiplied by a reasonable
21   hourly rate.” Id. at 433. Hours that are excessive, redundant, or otherwise unnecessary
22   should be excluded from an award of fees. Id. at 434. “There is a strong presumption that
23   the ‘lodestar figure’ represents a reasonable fee,” and it should be reduced only in “rare
24   instances.” Morales v. City of San Rafael, 96 F.3d 359, 364 n.8 (9th Cir. 1996); see also
25   Doan v. Berryhill, Case No. 16-cv-00841-BAS-AGS, 2018 WL 2761733, at *3 (S.D. Cal.
26   June 7, 2018) (“Generally, the court should defer to the winning lawyer’s professional
27   judgment as to how much time was required for the case.”). If the government disputes
28   the reasonableness of the fee, then it “has a burden of rebuttal that requires submission of
                                                  2

                                                                                 19cv1127 JM (BLM)
     Case 3:19-cv-01127-JM-BLM Document 25 Filed 09/14/20 PageID.807 Page 3 of 8



 1   evidence to the district court challenging the accuracy and reasonableness of the hours
 2   charged or the facts asserted by the prevailing party in its submitted affidavits.” Gates v.
 3   Deukmejian, 987 F.2d 1392, 1397-98 (9th Cir. 1992).
 4         III.   DISCUSSION
 5         Plaintiff requests a total of $12,397.10 in attorney fees for 60.4 hours of work at a
 6   rate of $205.25 per hour. She also requests $540.35 in costs and expenses. In support of
 7   her request, Plaintiff attached itemized records of the time her counsel spent on each task
 8   for which she billed. (See Doc. No. 21-2.) She also attached a declaration from her counsel
 9   citing eight EAJA cases outside of this district in which she was awarded more than the
10   amount sought here. (See Doc. No. 21-2 at 2-3.)
11         The SSA does not dispute, and the court agrees, that Plaintiff is the prevailing party,
12   that the SSA’s position was not substantially justified, and that no special circumstances
13   make the award unjust. The SSA also does not dispute, and the court agrees, that Plaintiff’s
14   counsel’s $205.25 hourly rate is reasonable and consistent with the EAJA. See Beatriz B.
15   v. Saul, Case No.: 3:19-cv-785-AHG, 2020 WL 5203371, at *2 (S.D. Cal. Sept. 1, 2020)
16   (“The Ninth Circuit’s hourly EAJA rate for attorney work performed in 2019, factoring in
17   an increase in the cost of living, was $205.25.”).
18         From an overall perspective, similar cases in this district involving similarly
19   experienced attorneys support the reasonableness of the total hours worked and amount
20   requested here. See Truong v. Berryhill, Case No.: 3:17-cv-02179-BEN-RNB, 2019 WL
21   1863655, at *5 (S.D. Cal. Apr. 24, 2019) (77.75 hours and $19,476.52); Minh Doan v.
22   Berryhill, Case No.: 3:17-cv-02179-BEN-RNB (S.D. Cal. 2018) (97.5 hours and
23   $ 23,642.76); Alzayadie v. Astrue, No. 09-CV-1886 JLS (JMA), 2011 WL 940766, at *1
24   (S.D. Cal. Mar. 14, 2011) (noting that courts have found it reasonable to spend 60, 69, 72,
25   and 73 hours litigating social security cases). The SSA nonetheless takes issue with several
26   specific aspects of Plaintiff’s motion.
27
28
                                                   3

                                                                                  19cv1127 JM (BLM)
     Case 3:19-cv-01127-JM-BLM Document 25 Filed 09/14/20 PageID.808 Page 4 of 8



 1                A.     Clerical Tasks
 2         The SSA argues that Plaintiff’s counsel unreasonably billed for 5.2 hours, or
 3   $1,067.30, performing clerical tasks. (Doc. No. 22 at 3-4.) In motions for attorney fees in
 4   social security cases, district courts have found a variety of tasks to be unreasonably
 5   clerical, two of which are included in Plaintiff’s counsel’s bill. See Keovongsa v. Colvin,
 6   Case No.: 3:16-CV-00842-BTM-NLS, 2019 WL 354621, at *3 (S.D. Cal. Jan. 28, 2019)
 7   (preparing summonses and cover sheets); Kirk v. Berryhill, 244 F. Supp. 3d 1077, 1084
 8   (E.D. Cal. 2017) (preparing service of process and consent forms). Here, however, the
 9   bulk of the disputed entries, i.e. eight of the 23 disputed entries, or 2.1 hours’ worth of
10   work, involve communications with Plaintiff via letter, phone, and e-mail. Although
11   Plaintiff’s counsel does not state the reason for each communication with her client,
12   communicating with her client is part of her professional responsibilities and is not, as the
13   SSA suggests, per se clerical. The SSA does not explain why any of these communications
14   were clerical or otherwise undeserving of compensation. Additionally, the amount of time
15   Plaintiff’s counsel billed for communicating with her client is within the reasonable range.
16   See Yesipovich v. Colvin, 166 F. Supp. 3d 1000, 1008 (N.D. Cal. 2015) (finding it
17   reasonable for Plaintiff’s counsel to have spent 2.3 hours communicating with her client
18   via letter, phone, and e-mail).
19         Additionally, the remaining entries challenged by the SSA, though perhaps routine,
20   involve tasks that are just as much legal as they are clerical, if not more so. These include
21   communicating with referring counsel, drafting the complaint, preparing documents for
22   service, drafting a certificate of service, preparing a declination of assignment to a
23   magistrate judge, communicating with opposing counsel, reviewing an ex parte motion,
24   and attempting to settle the instant dispute. To the extent these tasks did not necessarily
25   require the work of an attorney, the amount of time billed by Plaintiff’s counsel is within
26   the reasonable range. See Nelson v. Berryhill, Case No.: 17-cv-00614-AJB-KSC, 2019
27   WL 2232954, at *1 (S.D. Cal. May 23, 2019) (“[M]inimal time spent on litigation-related
28   tasks may be reasonable in some circumstances.”). For example, Plaintiff’s counsel billed
                                                   4

                                                                                  19cv1127 JM (BLM)
     Case 3:19-cv-01127-JM-BLM Document 25 Filed 09/14/20 PageID.809 Page 5 of 8



 1   a total of 2.3 hours for preparing an engagement letter and drafting a letter to the client
 2   (1 hour), drafting the complaint and civil cover sheet (24 minutes), drafting a letter to the
 3   client and SSA (30 min), preparing documents for service on the SSA (12 minutes),
 4   drafting a certificate of service (6 minutes), and preparing a declination of assignment to a
 5   magistrate judge (6 minutes). (See Doc. No. 21-2 at 8.) Accordingly, based on the
 6   documentation provided by Plaintiff’s counsel, and the minimal argument put forth by the
 7   SSA, the court declines to find that any of Plaintiff’s counsel’s billing entries were
 8   unreasonably clerical.
 9                B.     Duplicative Billing
10         The SSA argues that six minutes of Plaintiff’s counsel’s bill, or $20.53 worth of
11   work, were unreasonably duplicative. The SSA complains that Plaintiff’s counsel billed
12   12 minutes of work for drafting a declaration, and four days later, billed for six minutes of
13   work “redrafting” the declaration. (Doc. No. 22 at 4.) Plaintiff’s counsel states she
14   redrafted the declaration after reviewing an e-mail from the referring attorney. (Doc. No.
15   23 at 4.) Although this does not explain why the declaration needed to be “redrafted,”
16   spending a total of 18 minutes on a declaration is reasonable.
17                C.     Drafting the Instant Motion
18         Plaintiff’s counsel billed a total of 7.5 hours, or $1,539.38, for researching and
19   drafting the instant motion. (Doc. No. 21-2 at 8, 12.) Plaintiff also requests an additional
20   4.5 hours, or $923.63, for drafting her reply to the SSA’s opposition, for a total of 12 hours,
21   or $2,463.01, related to litigating the instant motion. (Doc. No. 23 at 7.) The SSA argues
22   that, based on Plaintiff’s counsel’s extensive experience, she should only be awarded two
23   hours, or $410.50, for researching and drafting the instant motion. (Doc. No. 22 at 4-5.)
24         Certainly, some courts have reduced the amount of time experienced social security
25   attorneys can bill for preparing motions for attorney fees. See Anh Tuyet Thai v. Saul, Case
26   No.: 18cv2647-JAH-RBM, 2020 WL 4697971, at *3 (S.D. Cal. Aug. 13, 2020) (reducing
27   9.5 hours spent preparing motion to 2 hours); see also Adams v. Saul, No. 19CV335-BLM,
28   2020 WL 1332473, at *5 (S.D. Cal. Mar. 20, 2020) (approving 4.5 hours for filing a motion,
                                                    5

                                                                                   19cv1127 JM (BLM)
     Case 3:19-cv-01127-JM-BLM Document 25 Filed 09/14/20 PageID.810 Page 6 of 8



 1   not including the reply). Here, however, Plaintiff’s counsel submits declarations attesting,
 2   under the penalty of perjury, that she spent 12 hours litigating the instant motion. (Doc.
 3   Nos. 21-2, 23-1.) Nothing in the record suggests she did not reasonably do so. See Guzman
 4   v. Berryhill, Case No.: 17cv2593-CAB-AGS, 2019 WL 1923932, at *2 (S.D. Cal. Apr. 29,
 5   2019) (“[T]he Court sees no reason to dispute Plaintiff’s counsel’s representation that all
 6   hours were reasonably expended”).          Although Plaintiff’s counsel is undoubtably
 7   experienced and has previously filed similar motions that may have been used as templates,
 8   she still had to gather the supporting documents, fill-in the relevant party and factual
 9   information, address particularized legal issues, edit supporting declarations, update case
10   citations, proof-read, file the motion, etc.       This could reasonably occupy 7.5 hours.
11   Additionally, replying to the SSA’s opposition could reasonably occupy 4.5 hours given
12   that replies depend on the arguments raised in the opposition, which in this case appear to
13   be at least somewhat particularized. The SSA also provides no specific reason to impose
14   a two-hour cap on preparing the instant motion. See Costa v. Comm. of SSA, 690 F.3d
15   1132, 1134 (9th Cir. 2012) (“[I]t is improper for district courts to apply a de facto cap on
16   the number of hours for which attorneys may be compensated under the EAJA in a ‘routine’
17   case challenging the denial of social security benefits.”); see also Gates, 987 F.2d at 1397-
18   98 (if challenging the reasonableness of fees supported by affidavit, the SSA has the burden
19   of submitting evidence). Accordingly, the requested fees related to drafting the instant
20   motion appear reasonable.
21                D.    Costs
22         Under 28 U.S.C. § 1920(a), “[a] judge . . . . may tax as costs . . . . [f]ees of the
23   clerk[.]” The SSA argues that the $400 filing fee for which Plaintiff seeks reimbursement
24   is a cost pursuant to 28 U.S.C. § 1920, not an expense under the EAJA. (Doc. No. 22 at
25   5.) The SSA does not dispute, however, that Plaintiff is entitled to a total of $540.35, in
26   costs and/or expenses, which includes the $400 filing fee. In her reply, Plaintiff does not
27   address whether the $400 filing fee is an expense under the EAJA or a cost under 28 U.S.C.
28   § 1920. Based on the documentation provided by Plaintiff in support of her request for
                                                    6

                                                                                  19cv1127 JM (BLM)
     Case 3:19-cv-01127-JM-BLM Document 25 Filed 09/14/20 PageID.811 Page 7 of 8



 1   costs, and because the SSA does not dispute that Plaintiff is entitled to $504.35 in costs
 2   and/or expenses, the court finds this amount is reasonable without deciding which authority
 3   is more applicable. See Thorne v. Saul, Case No.: 18cv1874-MMA (LL), 2019 WL
 4   3974088, at *2 (S.D. Cal. Aug. 22, 2019) (doing the same).
 5                 E.     Payment
 6          Finally, Plaintiff’s counsel requests that payment be made directly to her, rather than
 7   to Plaintiff. (Doc. No. 21 at 14.) The SSA argues that under the EAJA, fees are payable
 8   only to the “prevailing party.” (Doc. No. 22 at 5 (citing 28 U.S.C. § 2412(d)(1)(A)).) The
 9   SSA explains:
10          To comply with the Treasury Offset Program, when a court issues an order for
            EAJA fees (ordered payable to the plaintiff, not counsel), the government
11
            considers any assignment of EAJA fees to determine whether they are subject
12          to any offset. If the plaintiff does not owe a government debt that qualifies
            for offset, then payment may be made in counsel’s name based on the
13
            government’s discretionary waiver of the requirements of the Anti-
14          Assignment Act, 31 U.S.C. § 3727.
15   (Id. at 5-6.) Plaintiff responds by arguing that “[t]his Court and others have issued orders
16   for EAJA fees, costs, and expenses to be paid directly to a Plaintiff’s counsel, subject to
17   administrative offset due to the Plaintiff’s government debt, if any exists, in accordance
18   with the Supreme Court’s decision in Astrue v. Ratliff, 130 S. Ct. 2521 (2010).” (Doc. No.
19   23 at 8 (listing cases).)
20          District courts have repeatedly addressed this specific issue by ordering that payment
21   be made directly to plaintiff’s counsel after it is determined that the plaintiff owes no debt
22   subject to offset. See Beatriz B., 2020 WL 5203371, at *4 (“[S]hould Plaintiff not have a
23   debt that is subject to offset, the award of fees may be paid directly to counsel.”); Toni
24   Lynn B. v. Saul, Case No.: 3:19-cv-925-AHG, 2020 WL 4001981, at *4 (S.D. Cal. July 15,
25   2020) (“[S]hould Plaintiff not have a debt that is subject to offset, the award of fees may
26   be paid directly to counsel.”); Truong, 2019 WL 1863655, at *6 (S.D. Cal. Apr. 24, 2019)
27   (“This award shall be payable directly to the Plaintiff and is subject to offset to satisfy any
28   preexisting debt that Plaintiff owes the United States pursuant to Astrue[.]”); Guzman, 2019
                                                    7

                                                                                    19cv1127 JM (BLM)
     Case 3:19-cv-01127-JM-BLM Document 25 Filed 09/14/20 PageID.812 Page 8 of 8



 1   WL 1923932, at *2 (“Pursuant to Astrue, if the government determines Plaintiff does not
 2   owe a federal debt, then the government shall cause the payment of the award to be made
 3   directly to Plaintiff’s attorney.”). Accordingly, as ordered below, payment will be directed
 4   in a similar manner.
 5         IV.    CONCLUSION
 6         Plaintiff is entitled to attorney fees, expenses, and costs because she is the prevailing
 7   party and the SSA’s position was not substantially justified.                 See 28 U.S.C.
 8   § 2412(d)(2)(H). Plaintiff’s counsel’s fees, costs, and expenses are reasonable in light of
 9   the tasks performed and results achieved. Accordingly, Plaintiff’s Motion for Attorney
10   Fees, Costs, and Expenses (Doc. No. 21) is GRANTED. Plaintiff is awarded $12,397.10
11   in attorney fees and $540.35 in costs and/or expenses. Payment shall be made payable to
12   Plaintiff and delivered to Plaintiff’s counsel, unless Plaintiff does not owe a federal debt.
13   If the United States Department of the Treasury determines that Plaintiff does not owe a
14   federal debt, the government shall accept Plaintiff’s assignment of EAJA fees and pay fees
15   directly to Plaintiff’s counsel. See Beatriz B., 2020 WL 5203371, at *4.
16         IT IS SO ORDERED.
17   DATED: September 14, 2020
                                                    JEFFREY T. MILLER
18
                                                    United States District Judge
19
20
21
22
23
24
25
26
27
28
                                                   8

                                                                                   19cv1127 JM (BLM)
